--------------------------------------------------------------------------------


 

Exhibit 10.3


AMENDMENT NO. 1 TO THE
ENSCO
NON-EMPLOYEE DIRECTOR DEFERRED COMPENSATION PLAN




       THIS AMENDMENT No. 1, executed this 11th day of March, 2008, and
effective as of the dates specified herein, by ENSCO International Incorporated,
having its principal office in Dallas, Texas (hereinafter referred to as the
"Company").

W I T N E S S E T H:

       WHEREAS, effective January 1, 2004, the Company adopted the ENSCO
Non-Employee Director Deferred Compensation Plan (the "Original Plan");

       WHEREAS, the Board of Directors of the Company, upon recommendation of
its Nominating, Governance and Compensation Committee, has approved this
Amendment No. 1 to the Original Plan during a regular meeting held on March 10,
2008; and

       WHEREAS, the Company now desires to adopt this Amendment No. 1 to the
Original Plan in order to amend Section 7.2 of the Original Plan to (i) revise,
effective as of January 1, 2008, the investment funds available for election by
a participant for investment of his account consistent with the simultaneous
revision to the registered mutual funds offered to the participants in the ENSCO
Savings Plan, (ii) expand, effective June 1, 2008, the permissible investment
options of a participant's account to provide that a participant may direct that
up to 100 percent of the balance of his account may be invested pursuant to the
terms, conditions and limitations of the agreements governing the T. Rowe Price
TradeLink+ self-directed brokerage investment program, and (iii) provide,
effective June 1, 2008, a limitation on the portion of a participant's account
that may be invested in the Company stock fund;

       NOW, THEREFORE, in consideration of the premises and the covenants herein
contained, the Company hereby adopts the following Amendment No. 1 to the
Original Plan:

       1.  Section 7.2 of the Original Plan is hereby amended to read as
follows:

       7.2  Investments.  If a trust is established as provided for in Section
7.1, earnings and/or losses of the trust attributable to amounts credited to a
Participant's Account shall increase or, if applicable, decrease such
Participant's Account for purposes of determining the Participant's Benefits
payable hereunder. The Committee may determine from time to time to direct the
investment manager appointed pursuant to any such trust to invest the balance of
a Participant's Account in accordance with the wishes and written directions of
that Participant from among the registered mutual funds and the Company stock
fund offered to the participants in the ENSCO Savings Plan (which have been
revised as of January 1, 2008) from time to time under the terms of the ENSCO
Savings Plan. If the Committee determines for any reason that a particular
registered mutual fund available under the ENSCO Savings Plan cannot be made
available under the Plan, a comparable fund will be substituted in its place.


-1-



--------------------------------------------------------------------------------



 



       Up to 100 percent of the balance of a Participant's Account may be
invested in the Company stock fund. Effective June 1, 2008, a Participant may
not direct that more than 50 percent of the balance of his Account may be
invested in the Company stock fund. Notwithstanding that the balance of a
Participant's Account that is invested in the Company stock fund on June 1, 2008
is 50 percent or more of the total balance of his Account on that date, the
Participant's Account may continue to hold that investment interest in the
Company stock fund after May 31, 2008. A Participant shall not be permitted,
however, to direct the investment manager after May 31, 2008 to change the
investment of the then balance of his Account if (i) that investment election
requires reinvestment of any portion of his Account into the Company stock fund
and the balance of his Account that is invested in the Company stock fund on
that date is 50 percent or more of the total balance of his Account on that
date, or (ii) the effect of that investment election would result in more than
50 percent of the total balance of his Account on that date being invested in
the Company stock fund.

       Effective June 1, 2008, the Committee has also determined that it will
direct the investment manager appointed pursuant to any such trust to invest up
to 100 percent of the balance of a Participant's Account in accordance with the
wishes and written directions of that Participant pursuant to the terms,
conditions and limitations of the agreements governing the T. Rowe Price
TradeLink+ self-directed brokerage investment program, as amended from time to
time.

       IN WITNESS WHEREOF, the Company, acting by and through its duly
authorized officer, has caused this Amendment No. 1 to be executed on the date
first above written.
 

ENSCO INTERNATIONAL INCORPORATED



  /s/ Charles A. Mills                                                         
By:  Charles A. Mills, Vice President - Human Resources and Security







-2-



--------------------------------------------------------------------------------

